PER CURIAM.
We have for review Nemeth v. Harriman, 586 So.2d 72, 73-74 (Fla. 2d DCA 1991), in which the Second District Court of Appeal relied on the Third District’s decision in Lloyd ex rel. Lloyd v. North Broward Hospital District, 570 So.2d 984 (Fla. 3d DCA 1990).1 We recently quashed the portion of Lloyd relied on by the Second District. Kush v. Lloyd, 616 So.2d 415 (1992). Accordingly, we quash the decision below to the extent it is inconsistent with our decision in Kush, and remand for reconsideration in light thereof.
It is so ordered.
OVERTON, SHAW, GRIMES and HARDING, JJ., concur.
McDONALD, J., concurs with an opinion.
BARKETT, C.J., dissents with an opinion, in which KOGAN, J., concurs.

. We have jurisdiction pursuant to article V, section 3(b)(4) of the Florida Constitution.